MAUGHAN, Justice:
(concurring and dissenting).
That part of the opinion to which I render dissent concerns R. I would leave with R the discretion to visit her natural parents and her two younger siblings. As I view the evidence, the tie to her natural parents and her two younger siblings are of such strength as to render them unforgettable; and, if severed, potentially traumatic. R will be eleven years of age next month (at age twelve her consent must be obtained prior to adoption.) Because of her age, her personality, and her mental alertness; I think it would be advisable and quite proper to leave with her the discretion to visit with her natural parents and her two younger siblings.